Citation Nr: 9919182	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  97-32 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
August 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
December 1996, the RO declined to reopen the claim of 
entitlement to service connection for PTSD which had been 
originally denied in September 1995.  The RO determined that 
there was no evidence of record which would confirm the 
existence of the veteran's claimed in-service stressors.  

The Board notes that the issue of entitlement to service 
connection for PTSD was originally denied in September 1995.  
A claim may not be reopened after a final denial unless new 
and material evidence is submitted.  In accordance with the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court")" ruling in Barnett v. 
Brown, 8 Vet. App. 1 (1995), the Board is obligated to 
address the issue of new and material evidence regardless of 
whether the RO based its determination on that issue.  Hence, 
the Board will proceed with a determination of whether new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for PTSD.

In his June 1999 statement to the Board on the veteran's 
behalf, the representative has characterized the issue for 
appellate review as entitlement to service connection for an 
acquired psychiatric disorder , to include PTSD.  The Board 
notes that the issue of entitlement to service connection for 
an acquired psychiatric disorder other than PTSD has been 
neither procedurally prepared nor certified for appellate 
review, and is accordingly referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 ( 1995).


FINDINGS OF FACT

1.  The RO denied a claim of entitlement to service 
connection for PTSD when it issued an unappealed rating 
decision in September 1995.  

2.  The evidence added to the record since the September 1995 
rating decision, by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the September 1995 rating decision 
wherein the RO denied the claim of service connection for 
PTSD is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991);  38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The evidence of record at the time of the September 1995 
rating decision wherein the RO denied the claim of 
entitlement to service connection for PTSD is reported below.

There were no complaints of, diagnosis of or treatment for 
any mental disorder evidenced by the service medical records.  

The veteran's service personnel records show that he was 
awarded the National Defense Service Medal.  He did not 
receive any awards or decorations denoting participation in 
combat.  The service personnel records do not show that the 
veteran served in Vietnam.  

Stressor statements from the veteran were associated with the 
claims file in April 1995.  He reported that he was stationed 
at Guam where his main duties consisted of refueling ships.  
He also performed search and rescue duties for planes which 
crashed in the ocean off the coast of Guam.  

The veteran reported that he performed search and rescue 
operations six times while in the service.  He was involved 
in the retrieval of bodies and body parts at the crash 
scenes.  A friend of the veteran's named Ted was killed off 
the coast of Vietnam by bullets or a rocket.  

Private treatment records from Kaiser Permanente have been 
associated with the claims file.  Two records dated in 
February 1991 included diagnoses of mixed adjustment disorder 
and PTSD exacerbation.  

VA outpatient treatment records have been associated with the 
claims file.  A letter dated in September 1994 included the 
notation that the veteran had sought treatment for PTSD 
symptoms related to exposure to combat while serving in the 
U. S. Military.  On a clinical record dated in November 1995, 
it was noted that Minnesota Multiphasic Personality Inventory 
test results appeared invalid.  It was the opinion of the 
author that the veteran may be over-representing in a desire 
to been seen as sick.  It was noted that the veteran had 
filed a PTSD claim.  

The RO denied the claim of entitlement to service connection 
for PTSD in September 1995.  The RO determined that there had 
been no clear diagnosis of PTSD of record.  There was no 
evidence of record verifying the claimed in-service 
stressors.  The veteran was informed of the denial of service 
connection and of his procedural and appellate rights via a 
letter from the RO dated in September 1995.  The veteran did 
not appeal the denial of service connection for PTSD which 
became final in September 1996.  

The evidence added to the record subsequent to the September 
1995 rating decision wherein the RO denied the claim of 
entitlement to service connection for PTSD is reported below.

Duplicates of some service medical records were received 
subsequent to the September 1995 rating decision.  

A lay statement from the veteran's spouse was received in 
June 1996.  She first met the veteran in 1977.  She described 
the symptomatology she observed in the veteran.  

The veteran submitted a statement dated in June 1996.  He 
reported, in pertinent part, that he had been stationed in 
Guam beginning in February 1969.  Sometime thereafter his 
ship was sent to the coast of Vietnam until approximately 
November 1969.

Additional VA outpatient treatment records have been 
associated with the claims file.  The records evidence 
complaints of, diagnosis of and treatment for PTSD and other 
mental disorders including major depressive disorder and 
depression not otherwise specified.  The first diagnosis of 
PTSD was in April 1996.  In November 1996, P. S., M.D., a VA 
physician reported that the veteran was completely disabled 
by major depression and generalized anxiety disorder.  

The report of a November 1996 VA examination has been 
associated with the claims file.  The veteran reported that 
he had served for 16 or 18 months on the island of Guam.  The 
ship he was assigned to was sent to Vietnam for 30 days.  
While serving off the coast of Vietnam, the ship was attacked 
and a friend of the veteran's was killed.  The veteran also 
performed body parts recovery for aircraft that crashed near 
Guam approximately once per month.  He reported that he also 
help to flatten houses with tanks and 2.5 ton trucks in 
Vietnam after a Marine was killed by some villagers.  The 
diagnosis from the examination was mood disorder due to 
general medical condition with depressive features.  

Additional service personnel records were associated with 
claims file in June 1997.  The records show that the veteran 
was stationed in Guam.  

In October 1997, the veteran submitted a copy of a photograph 
which he reported to be the remains of a B52 crash that 
occurred on July 29, 1969.  

A lay statement from the veteran's spouse was received at the 
RO in December 1997.  She reported on the symptomatology she 
observed in the veteran.  

Information was received at the RO from the U. S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
July 1998.  USASCRUR noted that on July 28, 1969, a B-52 
burst into flames 23 seconds after takeoff, resulting in all 
the crewmembers being killed.  A copy of the Vietnam Casualty 
Listing Report was enclosed.  It was further noted that 
USASCRUR was unable to document the veteran's personal 
involvement in the July 1969 crash.  It was only able to 
verify that the veteran was stationed at the U. S. Naval 
Station on Guam at the time of the crash.  

Private treatment records from G. J., M.D. have been 
associated with the claims file.  On a partial copy of letter 
dated in April 1998, the doctor reported that the veteran 
continued to suffer from depressive disorder not otherwise 
specified and PTSD.  It was further noted that PTSD was not 
work related but developed from the veteran's Vietnam 
experiences.  

The report of a January 1999 VA PTSD examination has been 
associated with the claims file.  The veteran reported during 
the examination that on three occasions, the ship he was 
stationed on was sent to the ocean off the coast of Vietnam 
for a couple of weeks to refuel ships on the ocean.  On one 
such occasion, the veteran's best friend was killed during a 
surprise attack from a small enemy vessel.  The veteran also 
participated in rescue efforts for aircraft that crashed in 
the sea near Guam.  

The pertinent diagnoses from the examination were moderate 
dysthymic disorder and PTSD.  It was the examiner's opinion 
that the PTSD and separate dysthymic disorder were of about 
equal importance in determining the veteran's degree of 
disability.  It was noted that the veteran seemed to be more 
vulnerable to stressors than the average person.  



Criteria

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as the 
conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  

Adjudication of a well-grounded claim of service connection 
for PTSD requires the evaluation of the evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).  

In addition section (f) of 38 C.F.R. § 3.304, pertaining to 
the adjudication of PTSD claims, provides that: 

Service connection for PTSD requires medical 
evidence establishing a clear diagnosis of 
the condition, credible supporting evidence 
that the claimed in-service stressor actually 
occurred, and a link, established by medical 
evidence, between current symptomatology and 
the claimed in service stressor.  If the 
claimed stressor is related to combat, 
service department evidence that the veteran 
engaged in combat or that the veteran was 
awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be 
accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the 
claimed in-service stressor.

The award of service connection for PTSD, therefore, requires 
the presence of three elements:  

(1) a current, clear medical diagnosis of PTSD; 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and 

(3) medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.

The Court has held that, "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The Court in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  

The Court noted that the evidence necessary to establish the 
existence of the recognizable stressor during service will 
vary depending on whether or not the veteran was "engaged in 
combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991) and 38 C.F.R. § 3.304 (1996), as determined through 
recognized military citations or other service department 
evidence.  

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).

The Court, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1 Part VA,  7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor 
"may be obtained from" service records or "other sources."  

The Court further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the Court's 
holding in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."  

Further, the Court held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor.  Id.

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and the third edition, revised, to the fourth edition 
(DSM-IV).  The Court found that DSM-IV altered the criteria 
for assessing the adequacy of the stressor from an objective 
to a subjective basis.  

The Court further found that where there was "undisputed, 
unequivocal" diagnoses of PTSD of record, and the Board did 
not make a finding that the reports were incomplete, the 
adequacy of the stressor had to be presumed as a matter of 
law.  (The concurring opinion goes further and states that 
the case also holds that where there is an "unequivocal" 
diagnosis of PTSD, the adequacy of the symptoms to support 
the diagnosis, as well as the sufficiency of the stressor, 
are presumed.  Id. at 153).  In West v. Brown, 7 Vet. App. 70 
(1994), the Court held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (1998).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  When new and material evidence has not been submitted 
in a previously denied claim "[f]urther analysis...is 
neither required, nor permitted."  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996) (finding in a case where new and 
material evidence had not been submitted that the Board's 
analysis of whether the claims were well grounded constituted 
a legal nullity).  Thus, the well groundedness requirement 
does not apply with regard to reopening disallowed claims and 
revising prior final determinations.  Jones v. Brown, 7 Vet. 
App. 134 (1994).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit recently ruled that the Court erred in 
adopting the test articulated in Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996) (table)).  Rather, it is the specified bases 
for the final disallowance that must be considered in 
determining whether the newly submitted evidence is 
probative.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

With regard to petitions to reopen previously and finally 
denied claims, the Board must conduct a three-step analysis.  
Elkins v. West, 12 Vet. App. 209 (1999);  Winters v. West, 12 
Vet. App. 203 (1999).  First, the Board must determine 
whether the evidence presented or secured since the prior 
final denial of the claim is "new and material."  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  

If new and material evidence is presented or secured with 
respect to a claim that has been finally denied, the claim 
will be reopened, and the Board will determine, based on all 
the evidence of record in support of the claim, and presuming 
the credibility thereof, whether the claim is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a).  

If the claim is well-grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters that by the ruling in 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court "effectively decoupled" the determinations of 
new and material evidence and well-groundedness.  

Thus, if the Board determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well-groundedness in view 
of all the evidence, both new and old, and, if appropriate, 
evaluating the claim on the merits.  See Elkins, 12 Vet. App. 
209 (1999) and Winters v. West, 12 Vet. App. 203 (1999).   

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

The veteran seeks to reopen his claim for service connection 
for PTSD which the RO denied in September 1995.  

When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

In the instant case, the Board finds that new and material 
evidence has not been submitted to reopen a claim of service 
connection for PTSD.  Following a review of the evidence and 
the September 1995 decision, the Board has determined that 
the issue at hand is whether the veteran currently has a 
current, clear diagnosis of PTSD supported by credible 
evidence that claimed in-service stressors actually occurred 
with medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.  

In September 1995, the RO determined that there was no 
evidence of record which would verify the veteran's claimed 
in-service stressors.  

The evidence added to the record since the September 1995 RO 
denial consists of statements from the veteran regarding his 
claimed in-service stressors, lay statements from the 
veteran's spouse, the reports of VA examinations conducted in 
November 1996 and January 1999, VA treatment records, private 
treatment records, additional service personnel records and 
information from the USASCRUR.  These records contain 
diagnoses of PTSD which has been linked to the veteran's 
experiences in Vietnam.  However, none of the records provide 
verification of any of the veteran's claimed in-service 
stressors.  

A review of the evidence received since the September 1995 
rating decision shows that the veteran has reported the 
following stressors: witnessing the death of a friend who was 
killed off the coast of Vietnam when the veteran's ship was 
attacked by hostile vessels; participating in search and 
rescue and body recovery efforts off the coast of Guam for 
aircraft which crashed in the vicinity, and helping to 
flatten a Vietnamese village with tanks and 2.5 ton trucks 
after a Marine was killed there.  

The Board finds that the evidence submitted by the veteran 
since the September 1995 rating decision does not verify any 
of his claimed in-service stressors.  

There is no evidence of record demonstrating that the veteran 
was stationed off the coast of Vietnam while on active duty.  
There is no evidence of record showing that the veteran's 
friend named Ted was killed off the coast of Vietnam.  There 
is no evidence of record demonstrating that the veteran 
participated in the destruction of a Vietnamese village.  

The Board notes that USASCRUR verified that a B-52 crashed on 
July 28, 1969 on Guam.  USASCRUR, however, was unable to 
document that the veteran participated in rescue efforts in 
the aftermath of the crash.  


The Board further notes that the Vietnam Casualty listing 
report pertaining to the crash indicated that the crash 
occurred on land.  The veteran has consistently reported that 
he participated in rescue operations for aircraft which came 
down in the water.  The veteran has never reported being 
involved in rescue operations for any aircraft crashes which 
occurred on land.  

The Court has held that asking a veteran to provide the 
underlying facts, i.e., the names of individuals involved, 
the dates, and the places where the claimed events occurred, 
does not constitute an impossible or onerous task.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Court also held that 
the duty to assist the veteran in the development of his 
claim is not a one-way street.  Id.

The Board has noted inconsistencies in the veteran's claimed 
stressors.  At the time of the November 1996 VA examination, 
the veteran reported that a ship he was assigned to was sent 
to Vietnam for approximately 30 days.  At the time of the 
January 1999 PTSD examination, the veteran reported that the 
ship he served on was stationed off the coast of Vietnam on 
three separate occasions.  

The Board finds the evidentiary record is no better currently 
than it was prior to the September 1995 rating decision.  In 
this regard, the record remains devoid of verification of 
claimed stressors to support a diagnosis of PTSD.  The 
additional evidence obtained subsequent to the September 1995 
RO denial is not material to reopen the previously denied 
claim.  

For these reasons, the additional evidence does not bear 
directly and substantially upon the specific matter under 
consideration and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

In light of the foregoing, the Board must conclude that the 
veteran has not submitted "new" and "material" evidence to 
reopen his claim.  38 C.F.R. § 3.156.

As the Board noted earlier, the Court recently announced a 
three-step test with respect to new and material cases.  
Under the new Elkins test, VA must first determine whether 
the veteran has submitted new and material evidence under § 
3.156 to reopen the claim; and if so, VA must determine 
whether the claim is well grounded based on a review of all 
the evidence of record; and lastly, if the claim is well 
grounded, VA must proceed to evaluate the merits of the claim 
but only after ensuring that the duty to assist has been 
fulfilled.  Winters v. West, 12 Vet. App. 203 (1999); Elkins 
v. West, 12 Vet. App. 209 (1999).

As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for PTSD, the 
first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171 
(1996).  


ORDER

The veteran not having submitted new and material evidence to 
reopen a claim of entitlement to service connection for PTSD, 
the appeal is denied.  



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 

